Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are allowed.

Applicant has amended claim 1 to overcome the previous 112(b) rejection.  The amendment is sufficient to overcome the rejection and as a result, all claims are now allowable.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a method for active detection of current overload and leakage by an overload and active fault detection circuit of a transport refrigeration unit comprising all the features as recited in the claims and in combination with controlling, by the microcontroller, a switch along the conductor of the active fault detection circuit to control transmission of the voltage, via the conductor to the microprocessor, wherein controlling the switch comprises (i) closing the switch upon a determination that the transportation refrigeration unit is operating in a run mode of operation and the voltage level is greater than or equal to an operational threshold voltage level, (ii) closing the switch upon a determination that the transportation refrigeration unit is operating in a start mode of operation and the voltage level is less than the operational threshold voltage level, and (iii) opening the switch upon a determination that any of the one or more line currents exceeds a threshold.

Claims 2-7 are allowable as they depend from claim 1, which is also allowable.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839